: deuxième feuillet,
uhédmiidé Le LÉRALEELARLELLELELILLILELLZ]
2 Nen8/0.0, / V4 ou df/ #1 95.

ébligation, toutes sommes perçues par le trésor lui res-

titre d'indemnité,-
pur tout Ce qui Concerne l'exécution du présent Contrat, les
ent élire domicile, LE CONCESSIONNATRE ORDINAIRE dans les
NGENDE, LA REPUBLIQUE DU ZAIRE, dans les pu
a CirConscription

mise en demeure, le Concessionnaire ordinaire ne satis-

à zone de et à I
B'Conservation des Titres Immouiliers de 1

Moandaka à MBANDAKAÿ-------------------""""""
21 ©1 7 1995.

+ à MBANDAKA, en double expédition,le
POUR La REPU5LIQUEs
IMMOHILIE

S TITRES

STONNAIRE ORDINAIRE.
PL2
CAL; , PINS EN ONE MOERRER cm
RARÈG DL En «

PTS

RÉPUBLIQUE OÙ ZMAE Fe vrai
CERTIFICAT D'ENREGISTREMENT. :

::! ORIGINAL

: “ QUE
pe CE de
mn < ct dmndhlt {7
b / M
AC") Zone de Mimi, »

de hd bivre- d'enregistrement |
; s “Vol. Æ@L/ Folio 50 dat SN re $

+ artal # . _ "
Guam + LAC ï ñ :
RON TER PS nas + à # { ”
ts «ab + 2 MATE sr LM HO F5 6 4 RAD M " HER ms
DUT TS LS TT AOL 15e vd
: ns OS SC SE mL Dit de i
er à RARES am C8 ART SA 0 À don st m2 hrs
en APRÈS PONONNER METRE QE À LS tes £
à nb roc es names. DE à race Jan LA
Ts 1 me nt EAU à FARUE Cook bee mobie nt Gr remet
Garches montez dns red 90 due TO ds
PER MORREENS Lens TEE DUT DHÉES LAS fi “7 A

s acadnnre 2 me
serbes :bt
à ANNE CAIGRNEE Dur NE

de Shdans

6 bros wt

x

krs Flan dria

